     Case 3:18-cv-02036-E Document 50 Filed 04/09/20               Page 1 of 4 PageID 1540



                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

PREMIER ELECTRONICS, L.L.C.,                  §
    Plaintiff                                 §
                                              §
v.                                            §            CASE NO. 3:18-CV-2036-S
                                              §
ADT, L.L.C.,                                  §
      Defendant                               §

              PLAINTIFF PREMIER’S MOTION FOR CLARIFICATION OF
              THE IMPACT OF RECENT COURT ORDERS ON THIS CASE


        Plaintiff Premier Electronics, L.L.C. (“Premier”) files Plaintiff Premier’s Motion for

Clarification of the Impact of Recent Court Orders on this Case.

        1.     In December 2018, this Court entered an Agreed Scheduling Order [Doc 18]

setting this case for trial on this Court’s three-week docket beginning May 4, 2020. The Agreed

Scheduling Order includes various pretrial deadlines.

        2.     On March 18, 2020, the presiding judge of the District entered Special Order 13-5

[Doc 44] and Special Order 13-6 [Doc 44-1] addressing the effect of the recent outbreak of

COVID-19 on cases pending in this District. Those orders specifically pertain to cases set for

trial between March 22, 2020, and May 1, 2020. Those orders continue the trial settings of those

cases, but note that they do not continue any pending deadlines in those cases. Because this

particular case is set for trial May 4, 2020—after the date range specified in Special Order 13-5

and 13-6—those orders do not appear to impact the trial setting or pretrial deadlines set in this

particular case.

        3.     Also on March 18, 2020, Judge Brown, the judge assigned to this case, entered an

electronic order specific to this case which reads:



                                                  1
  Case 3:18-cv-02036-E Document 50 Filed 04/09/20                  Page 2 of 4 PageID 1541



        ELECTRONIC ORDER: Due to the outbreak of the novel COVID-19 and
        consistent with Special Order No. 13-5 entered by Chief Judge Barbara Lynn on
        March 13, 2020, the remaining pretrial deadlines, pretrial conference, and trial
        setting in this case are continued until further notice from the Court. (Ordered by
        Judge Ada Brown on 3/18/2020) (chmb) (Entered: 03/18/2020)

Premier’s interpretation of this Order is that the trial setting of May 4, 2020, and those pretrial

deadlines which had not passed as of March 18, 2020, have been continued in this particular

case.

        4.     On March 19, 2020, Judge Brown, the judge assigned to this case, entered an

electronic order [Doc 45] for cases pending before her stating that all trial and in-person hearings

scheduled to take place through May 1, 2020, are continued, but that “These continuances do not

modify any pending deadlines other than the trial or hearing dates mentioned above.” This Order

indicates that it is being made consistent with the presiding judge’s Special Orders 13-5 and 13-

6. Because this particular case had been set for trial May 4, 2020—after the May 1, 2020 date

specified in this new Order [Doc 45]—it does not appear to impact the trial setting or pretrial

deadlines in this particular case.

        5.     Premier’s interpretation of these orders is that Special Order 13-5 [Doc 44],

Special Order 13-6 [Doc 44-1], and Judge Brown’s March 19, 2020 Order [Doc 45] generically

address all cases set for trial before May 1, 2020. These orders only continue the trial settings of

those cases and such continuances do not affect unexpired pretrial deadlines. On the other hand,

Judge Brown’s March 18, 2020 Order [Doc 43] specifically addresses this case, and continues

the trial setting of this case even though it is set after May 1, 2020, as well as continuing the

remaining pretrial deadlines and pretrial conference.

        6.     ADT’s interpretation of these orders is that Judge Brown’s March 19, 2020 Order

[Doc 45] supersedes and effectively vacates her March 18, 2020 Order [Doc 43] with respect to



                                                 2
  Case 3:18-cv-02036-E Document 50 Filed 04/09/20                  Page 3 of 4 PageID 1542



this particular case. Accordingly, ADT believes that this case remains set for trial on May 4,

2020, and that the parties must continue to meet all of the unexpired pretrial deadlines after

March 18, 2020.

       7.      Prior to court operations being affected by the COVID-19 pandemic, Premier had

filed a motion for continuance and to reopen expired deadlines from the Agreed Scheduling

Order. In its March 31, 2020, Order denying that motion [Doc 46], this Court states: “The trial

setting has already been continued by the Court until further notice due to the COVID-19

pandemic.” This language is consistent with the language of Judge Brown’s March 18, 2020

Order [Doc 43]. If ADT’s interpretation were correct, this language in the March 31, 2020,

Order [Doc 46] would be incorrect because Special Order 13-5 [Doc 44], Special Order 13-6

[Doc 44-1], and Judge Brown’s March 19, 2020 Order [Doc 45] only continue cases set for trial

up to May 1, 2020.

       8.      Premier asks this Court to clarify that this case is continued and that all deadlines

set forth in the Agreed Scheduling Order [Doc 18] which had not expired as of March 18, 2020,

are also continued until further order of the Court.

                                             PRAYER

       Premier prays that this Court grant this Motion and clarify the collective effect of the

Orders mentioned in this Motion as requested herein. Plaintiff prays for general relief.

                                                       Respectfully submitted,

                                                       /s/ John M. Frick
                                                       ___________________________________
                                                       John M. Frick
                                                       Texas Bar No. 07455200
                                                       jfrick@bennettweston.com




                                                 3
  Case 3:18-cv-02036-E Document 50 Filed 04/09/20                  Page 4 of 4 PageID 1543


                                                      BENNETT, WESTON, LAJONE & TURNER, P.C.
                                                      1603 LBJ Freeway, Suite 280
                                                      Dallas, Texas 75234
                                                      Tel: (972) 662-4901
                                                      Fax: (214) 393-4043

                                                      ATTORNEYS FOR PLAINTIFF
                                                      PREMIER ELECTRONICS, L.L.C.

                             CERTIFICATE OF CONFERENCE

       This is to certify that I have conferred with Eric S. Boos, counsel for Defendant ADT,
L.L.C., concerning the merits of this Motion and that it is opposed for the reasons set forth in the
body of the Motion.

                                                             /s/ John M. Frick_______________
                                                             John M. Frick

                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing Plaintiff Premier’s Motion
for Clarification of the Impact of Recent Court Orders on this Case has been furnished to the
following counsel in accordance with the Federal Rules of Civil Procedure, this 9th day of April,
2020:

Eric S. Boos                                         Tanya L. Chaney
SHOOK, HARDY & BACON, L.L.P.                         SHOOK, HARDY & BACON, L.L.P.
Citigroup Center                                     JPMorgan Chase Tower
201 S. Biscayne Blvd., Suite 3200                    600 Travis St., Ste. 3400
Miami, FL 33131-4332                                 Houston, TX 77002-2926
esboos@gmail.com                                     tchaney@shb.com


                                                             /s/ John M. Frick_______________
                                                             John M. Frick




                                                 4
